UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re:                                                            Chapter 7

RS OLD MILL, LLC,                                                 Case No.: 17-22218 (RDD)

                           Debtor.
-----------------------------------------------------------x
           ORDER DISALLOWING CLAIM 25-1 FILED BY YEHUDA SALAMON

        Upon consideration of the objection, dated November 4, 2019 of Marianne T. O’Toole, as

Chapter 7 trustee of the estate of RS Old Mill, LLC (the “Debtor”), to claim number 25-1 filed by

Yehuda Salamon (“Claim 25”), and seeking the entry of an order, pursuant to Rule 3007 of the

Federal Rules of Bankruptcy Procedure and 11 U.S.C. § 105(a), disallowing Claim 25 (“Claim

Objection”); and it appearing that due and appropriate notice of the Claim Objection and the

opportunity for a hearing thereon was given; and upon the Certificate of No Objection made

pursuant to Local Bankruptcy Rule 9075-2 no responses to the Claim Objection having been

received or filed with the Court; and it appearing that no other or further notice or a hearing is

required; and after due deliberation it appearing that the Claim Objection shifted the burden of

proof with respect to Claim 25 to the claimant, which has not been satisfied; and good and

sufficient cause appearing therefor, it is hereby

        ORDERED that the Claim Objection is granted Claim 25 filed by Yehuda Salamon is

hereby disallowed; and it is further

        ORDERED that this Court may retain jurisdiction over any and all issues arising from or

related to the interpretation or implementation of this Order.

Dated: December 9, 2019
       White Plains, New York
                                                     /s/ Robert D. Drain___________
                                                     Honorable Robert D. Drain
                                                     United States Bankruptcy Judge
